Citation Nr: 0620037	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  97-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for cervical strain, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1989 to September 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in October 2003 for procedural 
considerations, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.  

As was also explained in the Board's October 2003 Remand, the 
Board has concluded that the issue of entitlement to an 
increased rating for fibromyalgia is not a subject for 
current appellate review.  Pursuant to this determination, 
the regional office (RO) advised the veteran in October 2005 
correspondence and a December 2005 supplemental statement of 
the case that the issue of the appropriate evaluation for 
fibromyalgia was not in appellate status, and that it would 
be providing notification of this decision under separate 
cover, at which time the veteran would also be advised of her 
rights on appeal.  This separate decision and notice is not 
in the claims file.  A January 2006 statement from the 
veteran indicated that the veteran had no further evidence to 
submit in response the December 2005 supplemental statement 
of the case and that she disagreed with an unspecified 
decision.  Accordingly, the Board continues to find that the 
issue of entitlement to an increased rating for fibromyalgia 
is not a subject for current appellate review.  

The Board also observes that when the RO initially granted a 
separate 20 percent rating for fibromyalgia, it did so with 
reference to the multiple joints, including the shoulders, 
effective from January 1994.  Thus, although the veteran's 
service-connected disability was originally identified as 
including the right shoulder, it is now clear from the grant 
of the separate rating for fibromyalgia that the shoulder 
disability is to be considered in the rating for 
fibromyalgia.  Accordingly, the Board's determination 
concerning entitlement to a higher rating for cervical strain 
will not include consideration of any shoulder disability.  
As will be explained more fully below, it will also not 
include consideration of any arthritis or degenerative disc 
disease (DDD).  

Finally, with respect to the issue of entitlement to service 
connection for arthritis as secondary to the veteran's 
service-connected cervical strain, the Board notes that this 
was last denied by a rating decision in March 1996, and there 
is no indication in the record that the veteran filed a 
timely notice of disagreement.  Consequently, the Board finds 
that the veteran's April 2000 statement requesting that the 
RO address degenerative joint disease (DJD) as due to his 
service-connected disability is an application to reopen a 
previously denied claim.  Since there is no indication in the 
record that the RO has addressed the claim, the claim to 
reopen is referred at this time for appropriate adjudication.


FINDING OF FACT

The veteran's cervical strain has been manifested by symptoms 
that are productive of severe limitation of motion and pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
cervical strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2003), 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
notified on multiple occasions of the need to provide 
evidence that her service-connected cervical spine disability 
had worsened in order to establish entitlement to an 
increased rating.

First, the August 1994 rating decision advised the veteran 
that her service-connected cervical spine disability was 
being increased from 10 to 30 percent based on her limitation 
of motion and pain.  It was further noted that in order for 
the veteran to receive a rating in excess of 30 percent, it 
would be necessary for her cervical spine to be ankylosed in 
an unfavorable position.  38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2003).  

Following the receipt of magnetic resonance imaging (MRI) 
findings from May 1994, a February 1995 rating action and 
September 1995 statement of the case continued the 30 percent 
rating, finding that a 30 percent evaluation was warranted 
for limitation of motion and pain, but that greater service-
connected disability was not indicated.

A November 1995 rating action and supplemental statement of 
the case and March 1996 rating action and supplemental 
statement of the case continued the denial of an increased 
rating, considering muscle injury codes by analogy but 
finding that there was insufficient evidence of severe muscle 
disability so as to warrant a 40 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2005).  

A September 1996 rating action then notified the veteran that 
fibromyalgia was associated with her cervical spine disorder, 
and that these additional symptoms could be rated by analogy 
under the codes applicable to disc disease.  Consequently, 
the veteran's rating was increased to 40 percent under former 
Diagnostic Code 5293, effective from January 1994.

However, a May 1997 rating action and supplemental statement 
of the case decided to grant a separate rating for 
fibromyalgia with a 20 percent rating, effective from January 
1994.  Consequently, only a 30 percent rating was assigned 
for cervical spine disorder from January 1994, the RO finding 
that there were no diagnoses of disc disease or arthritis and 
that the remaining symptoms did not warrant a rating in 
excess of 20 percent under any potentially applicable rating 
criteria.

Thereafter, while a January 2003 supplemental statement of 
the case identified the issue on appeal as entitlement to a 
rating in excess of 40 percent for cervical strain with 
fibromyalgia, an October 2003 Board remand explained that the 
only issue that had been developed for current appellate 
review consisted of entitlement to a rating in excess of 30 
percent for cervical strain.  

Following the October 2003 Board remand, a February 2004 
letter to the veteran from the RO also advised the veteran of 
the evidence necessary to substantiate her claim for 
increased rating, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A similar letter was again provided to the veteran in May 
2005.  Id.  

An October 2005 letter and December 2005 supplemental 
statement of the case advised the veteran that notification 
of the rating assigned for her fibromyalgia would be 
addressed under separate cover and was not currently on 
appeal.  The veteran was also advised that his service-
connected cervical strain still did not warrant a rating in 
excess of 30 percent.

A March 2006 letter also generally advised the veteran of the 
law and regulations governing the assignment of ratings and 
effective dates, noting the evidence that the veteran could 
provide and that which would be obtained by VA.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the February 2004 and May 2005 VCAA notice letters came 
long after the rating action that originally assigned a 30 
percent rating for the cervical spine disability, and did not 
specifically request that the veteran provide any evidence in 
support of her claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded relevant VA medical 
examination that further enables the Board to assess the 
severity of the veteran's service-connected cervical spine 
disability.  In addition, the veteran has not indicated any 
intention to provide additional evidence in support of her 
claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

The history of this disability shows that service connection 
for cervical strain with right shoulder pain was established 
by a July 1993 rating decision, at which time the disability 
was assigned a 10 percent rating, effective from September 
1991.  

May 1993 VA examination revealed a diagnosis of severe 
cervical spine strain with resultant pain over the right 
shoulder and neck area, all limited to the right side.  May 
1993 X-rays of the cervical spine were interpreted to reveal 
a normal cervical spine.

A VA outpatient record from November 1993 reflects an 
impression of chronic cervical-thoracic spine strain/sprain 
(whiplash syndrome).

VA neck and spine examination in March 1994 revealed that the 
veteran reported being involved in a motor vehicle accident 
in service.  Since then, she reported a large degree of pain 
in her neck and shoulder.  She also complained of numbness 
down her right arm in a radicular pattern that extended to 
the fourth and fifth digits of the right arm.  Forward 
flexion of the cervical spine was 15 degrees, backward 
extension was 15 degrees, left and right lateral flexion was 
20 degrees, and left and right rotation was to 35 degrees.  
The veteran was noted to have excruciating tenderness to 
minimal palpation of the cervical spine posterior that 
extended down across both shoulders.  Neurological 
examination revealed negative findings.  The diagnosis 
included chronic cervical strain, with a question of 
neurological involvement on the right arm, and limited range 
of motion on the cervical spine.

May 1994 MRI of the cervical spine revealed that the C6-7 
disc space could be a little bit diminished, and the 
conclusion was suggestion of very minimal disc bulging at C4-
6 and in lesser extent, C6-7.

An October 1994 VA outpatient record reflects that 
examination revealed tight tenderness, especially of the 
trapezius in the right neck and shoulder.  It was also noted 
that the range of motion of the shoulder was normal but 
tended to drift due to spasms. The neck was tender to 
palpation.  The assessment was muscle spasms secondary to 
neck injury.

Private rehabilitation service evaluation in November 1994 
revealed the veteran's report of four bulging discs in her 
cervical region, two of a minimal nature.  The current 
episode reportedly began this year when the veteran went back 
to school and was required to sit for prolonged periods.  
Objective examination at this time revealed tenderness to 
palpation in the bilateral cervical, shoulder, and scapular 
area.  All of her active range of motion and strength were 
normal but there was pain at the end range of her shoulder 
movement on the left.  Her range of motion in the cervical 
region was limited in all directions except for extension 
with limitation being greatest in flexion and painful in that 
direction, in her bilateral rotation to both sides with pain 
being worse moving to the left, and with her left side 
bending being more limited than the right and painful in that 
direction.  

A VA outpatient record from August 1995 reflects that the 
veteran had been followed for chronic neck pain secondary to 
a motor vehicle accident.  MRI reportedly revealed minimal 
bulging on the cervical spine.  There was still pain.  The 
assessment was herniated nucleus pulposus (HNP) cervical 
spine.

VA spine examination in January 1996 revealed that the 
veteran complained of chronic cervical pain with radiation to 
the right shoulder and arm.  Examination revealed chronic 
right shoulder elevation at rest and a 10 degree head tilt to 
the right at rest.  There was also a 4+ right trapezius spasm 
and a posterior cervical muscle spasm.  Forward flexion of 
the cervical spine was 10 degrees, backward extension was 0 
degrees, left lateral flexion was 10 degrees, right lateral 
flexion was 20 degrees, left rotation was 20 degrees, and 
right rotation was 30 degrees.  There was also pain in all 
areas of range of motion but negative neurological findings.  
The diagnoses were chronic cervical pain syndrome with 
diffuse right spasm and rule out radicular pain in the right 
upper extremity.  X-rays of the cervical spine and right 
shoulder revealed negative findings.

A private medical report from Dr. G. R., dated March 1996, 
reflects that evaluation revealed severe pain to palpation in 
the neck, shoulders, elbows and left hip.  Dr. G. R. stated 
that the veteran's examination and history were consistent 
with fibromyalgia.  Evaluation by Dr. J. R. in April 1996 
revealed tenderness throughout the paraspinals, predominantly 
on the left from the cervical to the sacral area.  Cervical 
range of motion on the left was limited to about 50 percent 
of the normal forward flexion and abduction, and on the right 
it was mildly limited with complaints of pain in the 
posterior shoulder area.  Dr. J. R. noted that the veteran's 
cervical range of motion was literally about 30 percent of a 
normal range and that the veteran stated that this had been 
consistent since her in-service injury.  The examiner agreed 
with Dr. G. R.'s suspicion that the veteran had some 
underlying post-traumatic fibromyalgia.  

At the veteran's hearing at the RO in August 1996, the 
veteran described her pain in the neck and right shoulder, 
which included fibromyalgia.

VA neurological examination in December 1996 revealed normal 
findings.  The impression was most likely right carpal tunnel 
syndrome, doubtful cervical radiculopathy, and chronic neck 
pain, likely musculoskeletal.

September 1997 VA peripheral nerves examination revealed that 
the veteran reported to be unable to walk more than a block 
without experiencing severe pain in the hips, knees, and back 
areas.  She also reported neck pain radiating into the right 
arm that intermittently became numb.  Cervical neck flexion 
at this time was 30 degrees, extension was 10 degrees, right 
lateral rotation was to 10 degrees, right lateral flexion was 
10 degrees, and left lateral flexion was 15 degrees.  In 
terms of objective findings, the examiner noted that there 
were no objective findings except some limitation of the 
cervical and lumbosacral spine.  The diagnosis was history 
suggestive of fibromyalgia.

October 1997 electromyogram was interpreted to reveal 
completely normal sensory and motor conduction, both in the 
right upper and right lower limbs, which were the most 
symptomatic.

A VA outpatient record from February 1999 reflects that the 
veteran had known fibromyalgia.

A VA treatment record from September 1999 reflects decreased 
range of motion of the cervical spine and a history of 
cervical disc protrusions. 

VA examination at the end of January 2000 revealed decreased 
range of motion of the cervical spine with some tenderness 
along the cervical muscle group and trapezius muscles.  

VA outpatient records from February 2000 reflect that the 
veteran was involved in an automobile accident in January 
2000.  She complained of multiple joint and muscle pain from 
the neck to the lower back, and abdominal pain.  Records from 
June 2000 reflect an impression that included left arm and 
thigh numbness, computed tomography (CT) negative for 
pathology, rule out musculoskeletal cause, mild DJD of the 
cervical spine, and status post motor vehicle accident in 
January 2000.  Cervical spine X-rays from February 2000 were 
interpreted to reveal mild bony spurring at C4-5 and C5-6.  
Additional evaluation in June 2000 indicated diagnoses that 
included fibromyalgia and cervical disc disease.  A record 
from March 2001 notes a discussion with the veteran regarding 
impending surgery for her neck.  

A record from June 2001 notes the veteran's involvement in a 
severe motor vehicle accident in October 2000 (rolled vehicle 
off the road).  In December 2001, it was noted that the 
veteran had five discs bulging in the neck and had to be seen 
by a neurosurgeon specialist.  

VA outpatient evaluation in November 2003 revealed point 
tenderness over the back of the neck, upper back, hips, 
sternal area, and forearms.  The assessment included 
fibromyalgia.  

VA treatment records from November 2004 reflect that the 
veteran complained of moderate to severe pain to the 
posterior right shoulder, neck and mid back.  Examination 
revealed point tenderness to the right trapezius area.  The 
impression included exacerbation of fibromyalgia.  In March 
2005, examination revealed some mild limitation of motion of 
the hip.  

VA examination in June 2005 revealed that the veteran 
reported ongoing problems with her neck with radiating pain 
into the arm.  She also reported stiffness, weakness and 
spasms in the neck.  She also noted suffering from 
fibromyalgia, with diffuse musculoskeletal pain involving her 
whole body.  Examination of the neck revealed slight loss of 
the normal cervical curvature, with decreased range of motion 
demonstrated by flexion to 15 degrees with pain and palpable 
spasm, extension to 15 degrees, right and left lateral 
flexion to 20 degrees with pain and palpable spasm, and right 
and left lateral rotation to 20 degrees with pain and 
palpable spasm.  On musculoskeletal examination, the veteran 
had normal muscle tone and strength.  She had no evidence of 
muscle atrophy, and strength was 5/5 and equal bilaterally in 
the upper extremities.  There were palpable tender trigger 
points in the cervical spine, across the shoulders and the 
clavicle, in the anterior cubital fossa bilaterally, and 
gluteal maximus, thighs, calves, and knees.  The assessment 
was cervical spine strain with DDD and fibromyalgia, 
currently active.




II.  Rating Criteria and Analysis

With respect to the veteran's service-connected cervical 
spine disability, the Board notes that as the veteran's claim 
for increased rating was filed prior to relevant revisions in 
the criteria applicable to spine disabilities (the most 
recent revisions were effective September 26, 2003), it will 
be necessary to consider former Diagnostic Code 5290 and the 
subsequent revisions to this and other applicable Diagnostic 
Codes.  

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's cervical strain, as DDD has 
never been formally adjudicated as secondary to the veteran's 
service-connected cervical spine disability, and the separate 
20 percent rating for fibromyalgia has not been developed for 
current appellate review.  The Board further finds that it is 
similarly not permitted to consider arthritis of the cervical 
spine, as this has also not been formally adjudicated as a 
service-connected disability.  

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and tenderness.  In this regard, under 
former Diagnostic Code 5290, severe limitation of motion of 
the cervical spine warranted the maximum rating under that 
code of 30 percent, and the veteran is in receipt of that 
rating as of the date of the claim for his increased rating 
of January 1994.  

As the RO has already awarded the maximum rating for 
limitation of motion under the rating criteria in effect 
prior to September 26, 2003, the veteran's pain on use would 
not entitle the veteran to any higher evaluation based on 
functional limitation, and even if the veteran's cervical 
spine arthritis was a service-connected disability, since 
arthritis is also rated based on limited motion, this would 
also not entitle the veteran to a higher rating.  (Using the 
same limitation of motion to rate the cervical spine 
disability under arthritis Codes would also violate the rule 
against pyramiding found at 38 C.F.R. § 4.14 (2005)).

Having established that a rating of 30 percent is warranted 
for the period prior to September 26, 2003 under former 
Diagnostic Code 5290, the Board will further determine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to an even higher 
rating either before or after September 26, 2003.  In this 
regard, the Board finds that the August 2002 revisions do not 
provide a basis for a higher rating, since these revisions 
concern the diagnostic criteria for intervertebral disc 
syndrome.  As was note previously, the veteran's DDD has not 
yet been adjudicated as secondary to service or service-
connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, as there is no ankylosis of the spine, the veteran's 
limitation of motion in the cervical spine would entitle her 
to a maximum rating of 30 percent.  The Board also again 
finds that the revisions relating to intervertebral disc 
syndrome are not currently for consideration.  

Therefore, the Board concludes that a preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected cervical strain either before or 
after September 26, 2003.




-
ORDER

Entitlement to a rating in excess of 30 percent for cervical 
strain is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


